340 F.2d 953
William Joseph SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 21172.
United States Court of Appeals Fifth Circuit.
January 27, 1965.
Rehearing Denied March 12, 1965.

Nathan H. Wilson, Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U. S. Atty., William J. Hamilton, Jr., Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle District of Florida, for appellee.
Before RIVES and WISDOM, Circuit Judges, and MORGAN, District Judge.
PER CURIAM.


1
This is an appeal from a denial by the District Court of the appellant's motions to withdraw his pleas of guilty, pursuant to Rule 32(c), Federal Rules of Criminal Procedure; to vacate, set aside and correct his sentences, pursuant to 28 U.S.C. § 2255; to withdraw his consents to transfer under Rule 20, Federal Rules of Criminal Procedure; and to reduce the sentences imposed pursuant to Rule 35, Federal Rules of Criminal Procedure.


2
A review of the record discloses that no error was committed by the District Court, in its denial of these motions, which would require reversal. Although consideration of the report of the presentence investigation, prior to the appellant's pleas of guilty, was proscribed by the terms of Rule 32(c) (1), Federal Rules of Criminal Procedure, we find such prior consideration by the sentencing Court to be harmless under the circumstances of this case. The appellant had consented to disposition of the case in the district of his arrest, and had expressed his intention to plead guilty, pursuant to the provisions of Rule 20, Federal Rules of Criminal Procedure, and it is clear from the record that his substantial rights were not affected by the District Court's consideration of the report after consent under Rule 20, but before arraignment.


3
The judgment is affirmed.